

EXHIBIT 10.40




[exhibit1040image1.gif]


FIXED $$ DISCOUNTED SHARE BUYBACK (“DSB”) WITH INITIAL DELIVERY




To:    Aaron's, Inc.
309 E. Paces Ferry Road, N.E.
Suite 1100
Atlanta, GA 30305
Attention:
Gilbert L. Danielson

Phone:
(404) 231-0011

Fax:
(404) 240-6520



From:
WELLS FARGO SECURITIES, LLC,
solely as agent of Wells Fargo Bank, National Association (in its capacity as
agent, the “Agent”)





The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction entered into between Wells Fargo Bank,
National Association (“Wells Fargo”) and Aaron's, Inc. (“Counterparty”) on the
Trade Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.


This Confirmation is subject to, and incorporates, the definitions and
provisions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”). In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will prevail.


1.    This Confirmation evidences a complete and binding agreement between Wells
Fargo and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Wells Fargo and Counterparty had executed an agreement in
such form (but without any Schedule except for the election of (i) the law (and
not the law of conflicts) of the State of New York as the governing law and (ii)
United States dollars as the Termination Currency) on the Trade Date. In the
event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. This Transaction is a Share Forward Transaction within the
meaning set forth in the Equity Definitions. For the avoidance of doubt, this
Transaction shall not be a Transaction under the ISDA Master Agreement between
Wells Fargo Bank, N.A. (formerly First Union National Bank of North Carolina)
and Counterparty dated as of June 16, 1993.


2.     The terms of the particular Transaction to which this Confirmation
relates are as follows:


General Terms:



1



--------------------------------------------------------------------------------



Trade Date:
December 3, 2013
 
 
Seller:
Wells Fargo
 
 
Buyer:
Counterparty
 
 
Shares:
The common stock of Counterparty (the “Issuer”), par value USD $0.50 per share
(New York Stock Exchange ticker symbol: “AAN”)
 
 
Variable Obligation:
Applicable
 
 
VWAP Price:
For any Averaging Date, the 10b-18 volume-weighted average price per Share at
which the Shares trade for the regular trading session (including any extensions
thereof) of the Exchange on such Averaging Date (without regard to pre-open or
after hours trading outside of such regular trading session), as reported by
Bloomberg at 4:15 p.m. New York City time (or 15 minutes following the end of
any extension of the regular trading session) on such Averaging Date, on
Bloomberg Page “AAN <Equity> AQR_SEC” (or any successor thereto). If such price
is not reported on such Averaging Date for any reason or is, in the Calculation
Agent’s good faith and commercially reasonable discretion, erroneous, such VWAP
Price shall be determined by the Calculation Agent in good faith and in a
commercially reasonable manner.
 
 
Exchange:
New York Stock Exchange
 
 
Related Exchange(s):
All Exchanges
 
 
Prepayment:
Applicable
 
 
Prepayment Date:
One Currency Business Day after the Trade Date.
 
 
Prepayment Amount:
As specified in Appendix A.
 
 
Initial Shares:
As specified in Appendix A.
 
 
Initial Share Delivery Date:
The Prepayment Date. On the Initial Share Delivery Date, Seller shall deliver a
number of Shares equal to the Initial Shares to Buyer in accordance with Section
9.4 of the Equity Definitions, with the Initial Share Delivery Date deemed to be
a “Settlement Date” for purposes of such Section 9.4.
 
 
 
 



Valuation Terms:


Valuation Date:
As specified in Appendix A.
 
 
Averaging:
Applicable


2



--------------------------------------------------------------------------------



 
 
Averaging Dates:
As specified in Appendix A.
 
 
Averaging Period:
All Averaging Dates.
 
 
Settlement Price:
For the Valuation Date, the arithmetic average of the VWAP Price on each
Averaging Date for such Valuation Date minus Price Adjustment.
 
 
Price Adjustment:
As specified in Appendix A.
 
 
Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by replacing the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” with
“at any time on any Scheduled Trading Day during the Averaging Period” in the
third line thereof.


Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, if any
Averaging Date in the Averaging Period is a Disrupted Day, the Calculation Agent
shall have the option in its commercially reasonable discretion either (i) to
elect to extend the Averaging Period by a number of Scheduled Trading Days equal
to the number of Disrupted Days during the Averaging Period and/or (ii) to
determine that such Averaging Date is a Disrupted Day only in part, in which
case the Calculation Agent shall (x) determine the VWAP Price for such Disrupted
Day based on Rule 10b-18 eligible transactions in the Shares on such Disrupted
Day taking into account the nature and duration of such Market Disruption Event
and (y) determine the Settlement Price based on an appropriately weighted
average instead of the arithmetic average described under “Settlement Price”
below, with such adjustments based on, among other factors, the duration of any
Market Disruption Event and the volume, historical trading patterns and price of
the Shares and/or (iii) upon prior written notice to the Buyer, to suspend the
Averaging Period, as appropriate, until the circumstances giving rise to such
suspension have ceased. Any day on which the Exchange is scheduled to close
prior to its normal closing time shall be considered a Disrupted Day in whole.
With respect to any determination as described in clause (ii)(y) above, the
Calculation Agent shall provide written notice to Buyer setting forth reasonable
detail to support the Calculation Agent’s determination of the Settlement Price,
it being understood the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such determination or calculation.
 
 


3



--------------------------------------------------------------------------------



Additional Market Disruption Events:
If Seller determines, based upon the advice of counsel and in its good faith and
commercially reasonable discretion, on any Scheduled Trading Day during any
Averaging Period that a Hedging Disruption (as defined in Section 12.9(a)(v) of
the Equity Definitions) has occurred, in each case, Seller shall notify Buyer
and a Market Disruption Event shall be deemed to have occurred. In the event of
a Hedging Disruption, Section 12.9(b)(iii) of the Equity Definitions shall not
apply.


If on any Averaging Date (i) the trading volume or liquidity of trading in the
Shares is materially reduced from levels prevailing on the Trade Date, (ii) the
Calculation Agent determines in its commercially reasonable discretion that such
reduction has had a materially adverse effect on Seller’s ability to effect a
commercially reasonable hedge of its obligations under this Transaction and
(iii) the Calculation Agent determines in its commercially reasonable discretion
that as a result it would be appropriate to treat such Averaging Date as a
Disrupted Day, then Seller shall notify Buyer and a Market Disruption Event
shall be deemed to have occurred.
 
 

Settlement Terms:


Settlement Currency:
USD
 
 
Settlement Method:
Physical Settlement; provided that Seller shall not make the representations set
forth in Section 9.11 of the Equity Definitions specifically connected to
restrictions imposed by applicable securities laws.


On the Settlement Date, Seller shall deliver to Buyer a number of Shares equal
to (a) (i) the Prepayment Amount divided by (ii) the Settlement Price as
determined on each Valuation Date, minus (b) the Initial Shares (such number of
Shares, the “Settlement Amount”), rounded to the nearest whole number of Shares;
provided, however, that if the Settlement Amount is less than zero, then Buyer
shall deliver to Seller a number of Shares equal to the absolute value of the
Settlement Amount (such number of Shares, the “Payment Shares”). The delivery of
Shares by Buyer must be done in adherence to Section 12 of this Confirmation.


Notwithstanding the proviso above, if the Settlement Amount is less than zero,
Buyer may cash settle its obligation to deliver the Payment Shares by delivering
to Seller a notice by no later than the Valuation Date electing to cash settle
its obligation to deliver the Payment Shares. Any such cash settlement shall be
effected in accordance with “Cash Settlement of Payment Shares” below.


Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.


Settlement Date:


The date that follows the Valuation Date by one Settlement Cycle.
 
 


4



--------------------------------------------------------------------------------



Cash Settlement of Payment Shares:
If Buyer elects to cash settle its obligation to deliver Payment Shares, then on
the Valuation Date a balance (the “Settlement Balance”) shall be created with an
initial balance equal to the Payment Shares. On the Settlement Date, Buyer shall
deliver to Seller a U.S. dollar amount equal to the Payment Shares multiplied by
a price per Share as reasonably determined by the Calculation Agent (such cash
amount, the “Initial Cash Settlement Amount”). On the Exchange Business Day
immediately following the delivery of the Initial Cash Settlement Amount, Seller
shall begin purchasing Shares in a commercially reasonable manner over a period
of time to unwind a commercially reasonable hedge position (all such Shares
purchased, “Cash Settlement Shares”). At the end of each Exchange Business Day
on which Seller purchases Cash Settlement Shares, Seller shall reduce (i) the
Settlement Balance by the number of Cash Settlement Shares purchased on such
Exchange Business Day and (ii) the Initial Cash Settlement Amount by the
aggregate purchase price (including commissions) of the Cash Settlement Shares
on such Exchange Business Day. If, on any Exchange Business Day, the Initial
Cash Settlement Amount is reduced to or below zero but the Settlement Balance is
above zero, the Buyer shall (i) deliver to Seller or as directed by Seller on
the next Exchange Business Day after such Exchange Business Day an additional
U.S. dollar amount (an “Additional Cash Settlement Amount”) equal to the
Settlement Balance as of such Exchange Business Day multiplied by a price per
Share as reasonably determined by the Calculation Agent in a commercially
reasonable manner. This provision shall be applied successively until the
Settlement Balance is reduced to zero. On the Exchange Business Day that the
Settlement Balance is reduced to zero, Seller shall return to Buyer any unused
portion of the Initial Cash Settlement Amount or the Additional Cash Settlement
Amount, as the case may be. For the avoidance of doubt, any purchases of Cash
Settlement Shares contemplated by this paragraph shall be made over a period of
time commensurate with unwinding commercially reasonable Hedge Positions in
accordance with the timing, price and volume restrictions contained in
subparagraphs (2), (3), and (4) of paragraph (b) of SEC Rule 10b-18.

Share Adjustments:


Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.


Method of Adjustment:


Calculation Agent Adjustment; provided that if (i) a Hedging Disruption or
liquidity event with respect to the Shares occurs which results in a Market
Disruption Event or Disrupted Day as described in Section 2 of this Confirmation
or (ii) Seller suspends trading in the Shares for all or any portion of a
Scheduled Trading Day within the Averaging Period pursuant to Section 7 of this
Confirmation, such event or suspension shall be treated as a Potential
Adjustment Event subject to Calculation Agent Adjustment. In the case of any
suspension in trading of the Shares as a result of the provisions set forth in
Section 7 of this Confirmation, the Calculation Agent shall make such
adjustments prior to the period of suspension to preserve the economics of the
transaction. Otherwise, and in all cases of a suspension as contemplated under
“Market Disruption Event” above, the Calculation Agent shall make such
adjustments promptly following the period of suspension.


 
 


5



--------------------------------------------------------------------------------



Extraordinary Dividend:
For any fiscal quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such fiscal quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) that is either
(i) a non-regularly scheduled Dividend or a regularly scheduled Dividend for
which the ex-dividend date occurs prior to the Expected Ex-Dividend Date for
such calendar quarter or (ii) the amount or value of which (as determined by the
Calculation Agent) does not equal the Ordinary Dividend Amount. For the
avoidance of doubt, the Calculation Agent shall not make any adjustment for an
Ordinary Dividend Amount.
 
 
Ordinary Dividend Amount:
For any calendar quarter, USD $0.021
 
 
Expected Ex-Dividend Dates:
As specified in Appendix A
 
 


6



--------------------------------------------------------------------------------



Extraordinary Events:
Upon (x) the occurrence or effective designation of an Early Termination Date in
respect of the Transaction or (y) the occurrence of an Extraordinary Event that
results in the cancellation or termination of the Transaction pursuant to
Section 12.2, 12.3, 12.6 or 12.9 of the Equity Definitions (any such event as
described in clause (x) or (y) above, an “Early Termination Event”) (except, in
the case of clause (y), an Extraordinary Event that is a Nationalization,
Insolvency, a Merger Event or a Tender Offer, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash), if one party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement or any Cancellation Amount pursuant to
Section 12.2, 12.3, 12.6, 12.7, 12.8 or 12.9 of the Equity Definitions (any such
amount, a “Payment Amount”), then on the date on which any Payment Amount is
due, in lieu of any payment or delivery of such Payment Amount, Counterparty may
elect, by prior written notice to Wells Fargo as provided in the succeeding
paragraph, that the party owing such amount shall deliver to the other party a
number of Shares (or, in the case of a Merger Event, Tender Offer,
Nationalization or Insolvency, a number of units, each comprising the number or
amount of the securities or property that a hypothetical holder of one Share
would receive in such Extraordinary Event (each such unit, an “Alternative
Termination Delivery Unit” and, the securities or property comprising such unit,
“Alternative Termination Property”)) with a value equal to the Payment Amount,
as determined in good faith and a commercially reasonable manner by the
Calculation Agent (and the parties agree that, in making such determination of
value, the Calculation Agent may take into account a number of factors,
including the market price of the Shares or Alternative Termination Property as
of the Early Termination Date or the date as of which the Cancellation Amount is
determined and, if such delivery is made by Wells Fargo, the prices at which
Wells Fargo purchases Shares or Alternative Termination Property to fulfil its
delivery obligations, to the extent doing so provides a commercially reasonable
result) over a number of Scheduled Trading Days selected by Calculation Agent in
good faith and in its commercially reasonable discretion based on the number of
Scheduled Trading Days that would be appropriate to unwind a commercially
reasonable hedge position; provided that in determining the composition of any
Alternative Termination Delivery Unit, if the relevant Extraordinary Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash;
provided further that the Calculation Agent shall provide written notice to
Buyer setting forth reasonable detail to support the Calculation Agent’s
determination of the value of any Shares or Alternative Termination Delivery
Units determined as described above, it being understood the Calculation Agent
shall not be obligated to disclose any proprietary models used by it for such
determination or calculation.


If Counterparty elects for Wells Fargo to settle any Payment Amount owed by
Wells Fargo to it in Shares or Alternative Termination Property, then on the
date such Payment Amount is due, a settlement balance (the “Settlement Balance”)
shall be established with an initial balance equal to the Payment Amount. On
such date, Wells Fargo shall commence purchasing Shares or Alternative
Termination Property over a commercially reasonable period for delivery to
Counterparty and in a commercially reasonable manner to unwind a commercially
reasonable hedge position. At the end of each Scheduled Trading Day on which
Wells Fargo purchases Shares or Alternative Termination Property pursuant to
this paragraph, Wells Fargo shall reduce the Settlement Balance by the amount
paid by Wells Fargo to purchase the Shares or Alternative Termination Property
purchased on such Scheduled Trading Day. Wells Fargo shall deliver any Shares or
Alternative Termination Property purchased on a Scheduled Trading Day to
Counterparty on the third Clearance Business Day following the relevant
Scheduled Trading Day. Wells Fargo shall continue purchasing Shares or
Alternative Termination Property over a commercially reasonable period until the
Settlement Balance has been reduced to zero.


If Counterparty elects to settle any Payment Amount owed to Wells Fargo in
Shares or Alternative Termination Property it must do so in adherence to Section
12 of this Confirmation and in a manner such that the value received by Wells
Fargo (net of all commercially reasonable fees, expenses or discounts to
compensate Wells Fargo for any discount from the public market price of the
Shares incurred on the sale of such Shares in a private placement) is not less
than the Payment Amount. For the avoidance of doubt, notwithstanding anything to
the contrary in the Definitions or this Confirmation, the Payment Amount will
not reflect the value associated with any Dividend or Extraordinary Dividend
declared or paid by Counterparty to holders of record of any Shares as of any
date occurring on or after the Trade Date and prior to the date on which the
Payment Amount is received.




7



--------------------------------------------------------------------------------



 
 
Announcement Date:
The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions shall be amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” in the third and the fifth lines thereof with the words “, if completed,
would lead to a”, (iii) replacing the words “voting shares” in the fifth line
thereof with the word “Shares”, (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof, (v)
inserting the words “or to explore the possibility of engaging in” after the
words “engage in” in the second line thereof, (vi) inserting the words “or to
explore the possibility of purchasing or otherwise obtaining” after the word
“obtain” in the fourth line thereto, (vii) deleting the parenthetical in the
fifth line thereof and (viii) adding immediately after the words “Tender Offer”
in the fifth line thereof “, and any publicly announced change or amendment to
such an announcement (including the announcement of an abandonment of such
intention)”. Sections 12.3(a) and 12.3(d) of the Equity Definitions shall each
be amended by replacing each occurrence of the words “Tender Offer Date” with
“Announcement Date.”


For purposes of this Transaction, the definition of “Merger Date” in
Section 12.1(c) of the Equity Definitions shall be amended to read, “Merger Date
shall mean the Announcement Date.” For purposes of this Transaction, the
definition of “Tender Offer Date” in Section 12.1(e) Equity Definitions shall be
amended to read, “Tender Offer Date shall mean the Announcement Date.”

    
Consequences of Merger Events:


Share-for-Share:
Modified Calculation Agent Adjustment
 
 
Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)
 
 
Share-for Combined:
Component Adjustment
 
 
New Shares:
In the definition of “New Shares” in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors).”



Tender Offer:    Applicable    
    

8



--------------------------------------------------------------------------------



Consequences of Tender Offers:


Share-for-Share:
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
commercially reasonable election of Wells Fargo.
 
 
Share-for-Other:
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
commercially reasonable election of Wells Fargo.
 
 
Share-for-Combined:
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
commercially reasonable election of Wells Fargo.


Determining Party:
Wells Fargo
 
 
Composition of Combined
Consideration:


Not Applicable; provided that notwithstanding Sections 12.1(f) and 12.5(b) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares in connection with a Merger Event or Tender Offer could
be determined by a holder of the Shares, the Calculation Agent shall, in its
sole discretion, determine the composition of such consideration for purposes of
determining the consequences of such Merger Event or Tender Offer under the
Transaction.
 
 
Nationalization, Insolvency or Delisting:


Cancellation and Payment (Calculation Agent Determination)


In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be the Exchange.





Additional Disruption Events:



9



--------------------------------------------------------------------------------



Change in Law:
Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the words “Shares or Hedge
Positions”.
 
 
Failure to Deliver:
Not Applicable
 
 
Hedging Disruption:


Hedging Party:


Loss of Stock Borrow:


Maximum Stock Loan Rate:


Hedging Party:


Increased Cost of Stock Borrow:


Initial Stock Loan Rate:


Hedging Party:
Applicable


Wells Fargo


Applicable


100 basis points per annum


Wells Fargo




Applicable


50 basis points per annum


Wells Fargo
 
 
Determining Party for all Extraordinary Events:


Wells Fargo



Miscellaneous:


Non-Reliance:
Applicable
 
 
Agreements and Acknowledgments Regarding Hedging Activities:
Applicable
 
 
Additional Acknowledgments:
Applicable
 
 





3.     Calculation Agent:     Wells Fargo


4.    Account Details:


Wells Fargo’s USD payment instructions:    ABA: 121-000-248
Wells Fargo Bank, National Association
Charlotte, NC
Internal Acct No. 01020304464228
A/C Name: WFB Equity Derivatives    


Wells Fargo’s delivery instructions:        DTC Number:    2072
Agent ID:        52196
Institution ID:    52196


Counterparty’s payment and
delivery instructions:
To be advised.


10



--------------------------------------------------------------------------------





5.    Offices:


(a)
The Office of Wells Fargo for the Transaction is:



Wells Fargo Bank, National Association
375 Park Avenue
New York, NY 10152


For notices with respect to the Transaction:
Wells Fargo Securities, LLC
375 Park Avenue, 4th Floor
MAC J0127-041
New York, NY 10152
Attention: Derivatives Structuring Group
Telephone No.: 212-214-6101
Facsimile No.: 212-214-5913
With a copy to CorpEqDerivSales@wellsfargo.com    
 
Trader’s Contact Information:


Mark Kohn or Head Trader
Telephone: 212-214-6089
Facsimile: 212-214-8914


(b)
The Office of Counterparty for the Transaction is: None



For notices with respect to the Transaction:
Aaron's, Inc.
309 E. Paces Ferry Road, N.E.
Suite 110
Atlanta, GA 30305
Telephone No.: 404-231-0011
Facsimile No.: 404-240-6520


6.     Additional Provisions.


(a)    Buyer Representations and Agreements. Buyer represents and warrants to,
and agrees with, Seller as follows:


(i)    Public Reports. As of the Trade Date, Buyer is in compliance with its
reporting obligations under the Exchange Act of 1934, as amended (the “Exchange
Act”), and all reports and other documents filed by Buyer with the Securities
and Exchange Commission (“SEC”) pursuant to the Exchange Act, when considered as
a whole (with the most recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading. Without limiting the generality of the foregoing, as of the Trade
Date, Buyer is not aware of any material non-public information regarding Buyer
or the Shares.


(ii)    Regulation M. Buyer is not on the Trade Date engaged in a
“distribution,” as such term is used in Regulation M that would preclude
purchases by Buyer of Shares. In the event that Buyer reasonably concludes that
it or any of its affiliates or agents will take any action that would cause
Regulation M to be applicable to

11



--------------------------------------------------------------------------------



any purchases of Shares, or any security for which the Shares is a “reference
security” (as defined in Regulation M), by Buyer or any of its “affiliated
purchasers” (as defined in Regulation M) on any day prior to the second
Scheduled Trading Day immediately following the Valuation Date, Buyer shall
provide Seller at least five Scheduled Trading Days’ written notice of such fact
prior to the beginning of the restricted period applicable to such distribution
under Regulation M. Buyer acknowledges that any such action could cause the
occurrence of an Additional Market Disruption Event (and, accordingly, a
Potential Adjustment Event). Accordingly, Buyer acknowledges that its actions in
relation to any such notice must comply with the standards set forth in Section
6(b)(iii) below.
(iii)    No Manipulation. Buyer is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act and
will not engage in any other securities or derivative transaction to such ends.


(iv)    No Distribution. Buyer is not entering into the Transaction to
facilitate a distribution of the Shares (or any security that may be converted
into or exercised or exchanged for Shares, or whose value under its terms may in
whole or in significant part be determined by the value of the Shares) or in
connection with any future issuance of securities.


(v)    Solvency. As of the Trade Date, the Initial Share Delivery Date, the
Prepayment Date and the Settlement Date, (a) the aggregate fair market value of
Buyer’s assets will exceed its liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities), (b) it has not engaged in and will not
engage in any business or transaction after which the property remaining with it
will be unreasonably small in relation to its business, (c) it has not incurred
and does not intend to incur debts beyond its ability to pay as they mature, and
(d) as a result of entering into and performing its obligations under the
Transaction, (x) it has not violated and will not violate any relevant state law
provision applicable to the acquisition or redemption by an issuer of its own
securities and (y) it would not be nor would it be rendered “insolvent” (as such
term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)).


(vi)    [Reserved]


(vii)    Tender Offers. The purchase or writing of the Transaction by Buyer will
not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.


(viii)    Investment Company. Buyer is not, and after giving effect to the
transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.


(ix)    Accounting Treatment. Without limiting the generality of Section 13.1 of
the Equity Definitions, Buyer acknowledges that Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including FASB Statements 128, 133, 149 (each as
amended), or 150, EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor
issue statements) or under FASB’s Liabilities & Equity Project.


(x)    Authorization and Disclosure. Upon Seller’s request, prior to the Trade
Date, Buyer shall deliver to Seller a resolution of Buyer’s board of directors
authorizing the Transaction and such other certificate or certificates as Seller
shall reasonably request. Buyer has publicly disclosed on October 4, 2013 its
intention to institute a program for the acquisition of Shares.


(xi)    [Reserved]



12



--------------------------------------------------------------------------------



(xii)    Rule 10b-18 purchases. Buyer represents and warrants to Seller that
neither it nor any “affiliated purchaser” (as defined in Rule 10b-18 under the
Exchange Act) has made any purchases of blocks pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act during either (i) the four full calendar
weeks immediately preceding the Trade Date or (ii) during the calendar week in
which the Trade Date occurs.


(b)    Rule 10b5-1.


(i)    Buyer intends the Transaction to comply with the requirements of Rule
10b5-1(c) under the Exchange Act. Buyer represents that it is entering into the
Transaction in good faith and not as part of a plan or scheme to evade the
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction. Buyer represents and warrants that it has consulted with its own
advisors as to the legal aspects of its adoption and implementation of the
Transaction under Rule 10b5-1 under the Exchange Act.
(ii)    Buyer shall not, at any time during any Averaging Period communicate,
directly or indirectly, any material nonpublic information concerning itself or
the Shares or purchases or sales of Shares by Seller (or its agent or affiliate)
to any Relevant Bank Personnel. “Relevant Bank Personnel” means any employees or
agents of Seller or any affiliate of Seller that Seller has notified Buyer in
writing are “Relevant Bank Personnel” ; provided that Wells Fargo may amend the
list of Relevant Bank Personnel at any time by delivering a revised list to
Counterparty. “Relevant Bank Personnel” shall initially mean any personnel of
the equity derivatives trading group of Seller or its affiliates who are
responsible for, or have the ability to influence, the execution of this
Transaction and of Wells Fargo’s hedge in relation thereto.


(iii)    Buyer agrees that Buyer shall not enter into or alter any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction. Buyer also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c) under the Exchange Act. Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5, and no such amendment, modification,
waiver or termination shall be made at any time at which Buyer or any officer,
director, manager or similar person of Buyer is aware of any material non-public
information regarding Buyer or the Shares.


(iv)
Buyer acknowledges and agrees that it does not have, and shall not attempt to
exercise, any influence over how, when or whether Seller effects any purchases
of Shares in connection with the Transaction.



(c)
U.S. Private Placement and Other Representations.



Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”). Accordingly, each party hereby represents and
warrants to the other party as of the date hereof that:


(i)    It is an “accredited investor” (as defined in Regulation D under the
Securities Act) and has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction,
and it is able to bear the economic risk of the Transaction.


(ii)
It is entering into the Transaction for its own account and not with a view to
the distribution or resale of the Transaction or its rights thereunder except
pursuant to a registration statement declared effective under, or an exemption
from the registration requirements of, the Securities Act.



(iii)
It is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing.




13



--------------------------------------------------------------------------------



(iv)
It has the power to execute this Confirmation and any other documentation
relating to this Confirmation to which it is a party, to deliver this
Confirmation and any other documentation relating to this Confirmation that it
is required by this Confirmation to deliver and to perform its obligations under
this Confirmation and has taken all necessary action to authorize such
execution, delivery and performance.



(v)
Such execution, delivery and performance do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets.



(vi)
It is an “eligible contract participant” as defined in the U.S. Commodity
Exchange Act (as amended).



(d)    Securities Contract; Swap Agreement. The parties hereto agree and
acknowledge that Seller is a “financial participant” within the meaning of
Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that this Transaction is (i) a “securities
contract” as such term is defined in Section 741(7) of the Bankruptcy Code, in
which case each payment and delivery made pursuant to this Transaction is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment,” within
the meaning of Section 546 of the Bankruptcy Code and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code and a “payment or other
transfer of property” within the meaning of Sections 362 and 546 of the
Bankruptcy Code, and that Seller is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.


(e)    Bankruptcy Status. Wells Fargo acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
transactions contemplated hereby that are senior to the claims of Counterparty’s
common stockholders in the event of Counterparty’s bankruptcy; provided,
however, that nothing herein shall be deemed to limit Wells Fargo’s right to
pursue remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided,
further, that nothing herein shall limit or shall be deemed to limit Wells
Fargo’s rights in respect of any transaction other than this Transaction.


(f)    No Collateral or Setoff. Notwithstanding any provision of this
Confirmation, the Agreement, or any other agreement between the parties to the
contrary, the obligations of Counterparty under this Transaction are not secured
by any collateral. Wells Fargo agrees not to set off or net amounts due from
Counterparty with respect to this Transaction against amounts due from Wells
Fargo to Counterparty under obligations other than Equity Contracts. “Equity
Contract” means any transaction relating to Shares between the parties (or any
of their affiliates) that qualifies as ‘equity’ under applicable accounting
rules.


(g)    Additional Termination Event.  Notwithstanding any other provision
hereof, an “Additional Termination Event” shall occur and Counterparty shall be
the sole Affected Party pursuant to such Additional Termination Event if on any
day occurring after the Trade Date and on or prior to the later of the Valuation
Date or, if Buyer has elected to cash settle its obligation to deliver Payment
Shares, the Exchange Business Day that the Settlement Balance is reduced to zero
(such date, the “Final Termination Date”), Counterparty declares an
Extraordinary Dividend with an ex-dividend date on or prior to the Final
Termination Date. For the avoidance of doubt, the Extraordinary Dividend shall
not constitute a Potential Adjustment Event.


(h)    Maximum Number of Shares. Notwithstanding any provisions of this
Confirmation, the Agreement or the Equity Definitions to the contrary, in no
event shall the aggregate number of Shares that Counterparty shall be obligated
to deliver in connection with this Transaction exceed 8,756,567 Shares, as such
number may be proportionately adjusted by the Calculation Agent to reflect stock
splits or similar events.


(i)    Agreements to Deliver Documents. Each of Buyer and Seller will deliver to
the other party, upon execution of this Confirmation, evidence reasonably
satisfactory to the other party as to the names, true signatures and authority
of the officers or officials signing this Confirmation on its behalf. Such
documents shall be covered by the representation

14



--------------------------------------------------------------------------------



set forth in Section 3(d) of the Agreement. In addition, Buyer agrees to
complete (accurately and in a manner reasonably satisfactory to the other
party), execute, and deliver to Seller, United States Internal Revenue Service
Form W-8 or Form W-9, as applicable, or any successor of such form, (i) upon
execution of this Confirmation, (ii) promptly upon reasonable demand by Seller,
and (iii) promptly upon learning that any such form previously provided by it
has become obsolete or incorrect.


(j)    Indemnity. Buyer shall indemnify and hold harmless Seller and any of its
affiliates, directors, officers, employees, partners, controlling entities or
agents (each, an “Indemnified Party”) from and against any and all claims,
losses, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) (“Losses”) joint and several arising out of or
attributable to Buyer’s breach of its representations, warranties or agreements
hereunder, except to the extent that such claim, loss, damage, liability or
expense is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted solely from the gross negligence or bad faith of
any Indemnified Party. This indemnity agreement shall be in addition to any
liability that Buyer otherwise may have. The provisions of this paragraph shall
survive the termination of this Confirmation.


(k)    Counterparty Purchases. Without the prior written consent of Wells Fargo,
Counterparty shall not, and shall cause its “affiliates” and “affiliated
purchasers” (each as defined in Rule 10b-18) not to, directly or indirectly
(including, without limitation, by means of a derivative) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Averaging Period. During such time, any purchases of Shares (or any
security convertible into or exchangeable for Shares) by Counterparty shall be
made through Wells Fargo Securities, LLC, which is an affiliate of Wells Fargo.


(l)    Merger-related Transactions. During the Averaging Period, Counterparty
shall (i) notify Wells Fargo prior to the opening of trading in the Shares on
any day on which Counterparty makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
Wells Fargo following any such announcement that such announcement has been
made, and (iii) promptly deliver to Wells Fargo following the making of any such
announcement a certificate indicating (A) Counterparty’s average daily Rule
10b-18 purchases (as defined in Rule 10b-18) during the three full calendar
months preceding the date of the announcement of such transaction and (B)
Counterparty’s block purchases (as defined in Rule 10b-18) effected pursuant to
paragraph (b)(4) of Rule 10b-18 during the three full calendar months preceding
the date of the announcement of such transaction. In addition, Counterparty
shall promptly notify Wells Fargo of the earlier to occur of the completion of
such transaction and the completion of the vote by target shareholders.
Counterparty acknowledges that any such public announcement may cause the terms
of the Transaction to be adjusted or terminated. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(b) above.
Wells Fargo in a commercially reasonable manner may (i) make adjustments to the
terms of the Transaction, including, without limitation, the Price Adjustment
and/or suspend the Averaging Period to preserve the economics of the transaction
or (ii) treat the occurrence of such public announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transaction hereunder as the Affected Transaction and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Averaging Period, as the case may be, had fewer Scheduled Trading Days than
originally anticipated.


(m)    Acknowledgments and Agreements Regarding Hedging. Counterparty
acknowledges and agrees that (i) during the Averaging Period, Wells Fargo and
its affiliates may (x) buy or sell Shares or other securities or buy or sell
options or futures contracts or enter into swaps or other derivative securities
in order to adjust its hedge position with respect to the Transaction and (y) be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction, (ii) Wells Fargo shall make its own
determination as to whether, when or in what manner any hedging or market
activities in Counterparty’s securities shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the Settlement Price and/or the VWAP Price and (iii) any market activities of
Wells Fargo and its affiliates with respect to Shares may affect the market
price and volatility

15



--------------------------------------------------------------------------------



of Shares, as well as the Settlement Price and/or the VWAP Price, each in a
manner that may be adverse to Counterparty. Wells Fargo agrees with respect to
all purchases of Shares made by Wells Fargo during the Averaging Period that it
will conduct its purchases in a manner that would not be deemed to constitute a
tender offer within the meaning of Section 14(d)(1) of the Exchange Act. Wells
Fargo represents and warrants that it has implemented reasonable policies and
procedures, taking into consideration the nature of its business, to ensure that
individuals making investment decisions would not violate laws prohibiting
trading on the basis of material nonpublic information.




7.    Seller Adjustments.


In the event that Seller reasonably determines in good faith and based on the
advice of counsel, that it is appropriate with regard to any legal, regulatory
or self-regulatory requirements or related policies and procedures (whether or
not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Seller, and including, without limitation, Rule 10b-18,
Rule 10b-5, Regulation 13D-G and Regulation 14E, “Requirements”), for Seller to
refrain from purchasing Shares or to purchase fewer than the number of Shares
than a hypothetical purchaser would otherwise reasonably be expected to be
purchase in a commercially reasonable manner on any Trading Day during the
duration of this Transaction, then Seller may, in its commercially reasonable
discretion, elect that Averaging Period be suspended and, if appropriate,
extended with regard to any Requirements. Seller shall notify the Issuer upon
the exercise of Seller’s rights pursuant to this Section 7 and shall
subsequently notify the Issuer on the day Seller believes that the circumstances
giving rise to such exercise have changed. If the Averaging Period is suspended
pursuant to this Section 7, at the end of such suspension Seller shall determine
the number of Scheduled Trading Days remaining in the Averaging Period, as
appropriate, and the terms of this Transaction shall be adjusted by the
Calculation Agent. All determinations by Seller shall be made in good faith and
a commercially reasonable manner and assuming the Seller maintains a
commercially reasonable hedge position.


8. Special Provisions regarding Acquisition Transaction Announcements.
(a)     If an Acquisition Transaction Announcement occurs on or prior to the
Settlement Date, then the Calculation Agent shall make such adjustments to the
exercise, settlement, payment or any other terms of the Transaction (including,
without limitation, the Price Adjustment) as the Calculation Agent determines
appropriate, at such time or at multiple times as the Calculation Agent
determines appropriate, to account for the economic effect on such Transaction
of such Acquisition Transaction Announcement (provided that adjustments will be
made to account solely for changes in price, volatility, stock loan rate and
liquidity relevant to the Shares, to the Transaction or to commercially
reasonable hedge positions in respect of the Transaction).  If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the Scheduled
Earliest Acceleration Date, the Scheduled Earliest Acceleration Date shall be
the date of such Acquisition Transaction Announcement.
 
(b)           “Acquisition Transaction Announcement” means (i) the announcement
of an Acquisition Transaction, (ii) an announcement that Buyer or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent may result in an Acquisition Transaction. For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Buyer or a third party.
 
(c)           “Acquisition Transaction” means (i) any Merger Event (for purposes
of this definition the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “15%” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Buyer with or into
any third party, (ii) the sale or transfer of all or substantially all of the
assets of Buyer, (iii) a recapitalization, reclassification, binding share
exchange or other similar transaction, (iv) any acquisition, lease, exchange,
transfer, disposition (including by way of spin-off or distribution) of assets
(including any capital stock or other ownership interests in subsidiaries) or
other similar event by Buyer or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Buyer or its subsidiaries
exceeds

16



--------------------------------------------------------------------------------



15% of the market capitalization of Buyer and (v) any transaction in which Buyer
or its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).
9.    Terms Relating to the Agent.
(a)    The Agent is registered as a broker-dealer with the SEC and the Financial
Industry Regulatory Authority (FINRA), is acting hereunder for and on behalf of
Wells Fargo solely in its capacity as agent for Wells Fargo pursuant to
instructions from Wells Fargo, and is not and will not be acting as the
Counterparty’s agent, broker, advisor or fiduciary in any respect under or in
connection with the Transaction.
(b)    In addition to acting as Wells Fargo’s agent in executing the
Transaction, the Agent is authorized from time to time to give written payment
and/or delivery instructions to the Counterparty directing it to make its
payments and/or deliveries under the Transaction to an account of the Agent for
remittance to Wells Fargo (or its designee), and for that purpose any such
payment or delivery by the Counterparty to the Agent shall be treated as a
payment or delivery to Wells Fargo.
(c)    Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Wells Fargo or the
Counterparty under or in connection with the Transaction will be transmitted
exclusively by such party to the other party through the Agent at the following
address:


Wells Fargo Securities, LLC
One Wells Fargo Center
301 South College Street, 7th floor
MAC D1053-070
Charlotte, NC 28202
Attn: Equity Derivatives/Kyle Saunders
DerivativeSupportOperations@WellsFargo.com
(d)    The Agent shall have no responsibility or liability to Wells Fargo or the
Counterparty for or arising from (i) any failure by either Wells Fargo or the
Counterparty to perform any of their respective obligations under or in
connection with the Transaction, (ii) the collection or enforcement of any such
obligations, or (iii) the exercise of any of the rights and remedies of either
Wells Fargo or the Counterparty under or in connection with the Transaction.
Each of Wells Fargo and the Counterparty agrees to proceed solely against the
other to collect or enforce any such obligations, and the Agent shall have no
liability in respect of the Transaction except for its gross negligence or
willful misconduct in performing its duties as the agent of Wells Fargo.
(e)    Upon written request, the Agent will furnish to Wells Fargo and the
Counterparty the date and time of the execution of the Transaction and a
statement as to the source and amount of any remuneration received or to be
received by the Agent in connection with the Transaction.


10.     Staggered Settlement.


Notwithstanding anything to the contrary herein, Wells Fargo may, by prior
notice to Counterparty, satisfy its obligation to deliver any Shares or other
securities on any date due (an “Original Delivery Date”) by making separate
deliveries of Shares or such securities, as the case may be, at more than one
time on or prior to such Original Delivery Date, so long as the aggregate number
of Shares and other securities so delivered on or prior to such Original
Delivery Date is equal to the number required to be delivered on such Original
Delivery Date.


11.     Transfer and Assignment.


Notwithstanding anything to the contrary in the Agreement, Wells Fargo may
assign, transfer and set over all its rights, title and interest, powers,
privileges and remedies under any Transaction, in whole or in part, to an
affiliate of Wells Fargo, with the prior written consent of Counterparty.



17



--------------------------------------------------------------------------------



At any time at which the Equity Percentage exceeds 7.5% (an “Excess Ownership
Position”) or a Hedging Disruption has occurred and is continuing, if Wells
Fargo, in its discretion, is unable to effect a transfer or assignment to a
third party after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Wells Fargo such that an Excess
Ownership Position or a Hedging Disruption, as the case may be, no longer
exists, Wells Fargo may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Excess Ownership Position or Hedging Disruption, as
the case may be, no longer exists. In the event that Wells Fargo so designates
an Early Termination Date with respect to a portion of the Transaction, a
payment or delivery shall be made pursuant to Section 6 of the Agreement and
Section 2 of this Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction. The “Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Wells Fargo and any of its affiliates or any
other person subject to aggregation with Wells Fargo, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act or any “group”
(within the meaning of Section 13 of the Exchange Act) of which Wells Fargo is
or may be deemed to be a part, beneficially owns (within the meaning of Section
13 of the Exchange Act) on such day and (B) the denominator of which is the
number of Shares outstanding on such day.


12.     Registration Provisions.


Counterparty hereby agrees that if, in the good faith and commercially
reasonable judgment of Wells Fargo, any Shares acquired by Wells Fargo for the
purpose of hedging its obligations pursuant to the Transaction or otherwise
delivered by the Counterparty to Wells Fargo for any reason hereunder cannot be
sold in the public market by Wells Fargo without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow Wells
Fargo to sell such Shares in a registered offering, make available to Wells
Fargo an effective registration statement under the Securities Act to cover the
resale of such Shares and (A) enter into an agreement, in form and substance
satisfactory to Wells Fargo, substantially in the form of an underwriting
agreement for a registered offering of similar size, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities of similar size, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Wells Fargo,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities of similar size
and (E) afford Wells Fargo a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size; provided that if Wells Fargo, in
its commercially reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 12 shall apply at the election of
Counterparty; (ii) in order to allow Wells Fargo to sell such Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size, in form and substance
satisfactory to Wells Fargo, including customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
Wells Fargo, due diligence rights (for Wells Fargo or any designated buyer or
buyers of the Shares from Wells Fargo), opinions and certificates and such other
documentation as is customary for private placements agreements, all
commercially reasonably acceptable to Wells Fargo (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, using commercially reasonable judgment, to compensate Wells
Fargo for any discount from the public market price of the Shares incurred on
the sale of such Shares in a private placement); or (iii) purchase the Shares
from Wells Fargo at the Volume Weighted Average Price on such Exchange Business
Days, and in the amounts, requested by Wells Fargo. “Volume Weighted Average
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
AAN <equity> VAP (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).


13.     Counterparts.



18



--------------------------------------------------------------------------------



This Confirmation may be executed in any number of counterparts, all of which
shall constitute one and the same instrument, and any party hereto may execute
this Confirmation by signing and delivering one or more counterparts.


14.     Waiver of Trial by Jury.


EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF WELLS FARGO, THE AGENT OR THEIR AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.


15.     Adjustments.


For the avoidance of doubt, whenever the Seller, Calculation Agent, Wells Fargo
or Determining Party are called upon to make an adjustment or determination
pursuant to the terms of this Confirmation or the Definitions to take into
account the effect of an event, the Seller, Calculation Agent and Determining
shall make such adjustment or determination by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable Hedge Position at the time of the event.




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to Wells
Fargo’s Structured Derivatives Documentation Unit, Facsimile No. (212) 214-5913.




Wells Fargo Bank, National Association
By Wells Fargo Securities, LLC,
acting solely in its capacity as its Agent




By: ___________________________ By: ___________________________
   Name: _____________________
Title:






Wells Fargo Securities, LLC
acting solely in its capacity as Agent of
 Wells Fargo Bank, National Association




By: ___________________________ By: ___________________________
   Name: _____________________
Title:














Aaron's, Inc.




By: ___________________________ By: ___________________________
   Name: _____________________
Title:








19



--------------------------------------------------------------------------------







Appendix A




Initial Shares:
[]
 
 
Prepayment Amount:
USD 125,000,000
 
 
Valuation Date:
[] (or if such date is not an Exchange Business Day, the next following Exchange
Business Day), provided that Seller shall have the right in its absolute
discretion, to accelerate the Valuation Date to any date that is on or after []
(or if such date is not an Exchange Business Day, the next following Exchange
Business Day) (such date, the “Scheduled Earliest Acceleration Date”), by giving
notice prior to 8:00 pm New York City time on the Scheduled Trading Day
following such date.
 
 
Averaging Dates:
For the Valuation Date, each Scheduled Trading Day starting on the first
Scheduled Trading Day following the Trade Date and ending on, and including,
such Valuation Date.
 
 
Price Adjustment:
[]
 
 
Expected Ex-Dividend Dates:
[]
 
 








20

